Citation Nr: 1021564	
Decision Date: 06/10/10    Archive Date: 06/21/10

DOCKET NO.  08-34 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disability, to include diarrhea and irritable bowel syndrome.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel

INTRODUCTION

The Veteran had active service from February 1951 to December 
1953.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2008 rating decision of the St. 
Paul, Minnesota Regional Office (RO) of the Department of 
Veterans Affairs (VA).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a) (2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 C.F.R. § 3.159 (2009).  A medical examination or medical 
opinion is deemed to be necessary if the record does not 
contain sufficient competent medical evidence to decide the 
claim, but includes competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability, establishes that the veteran suffered 
an event, injury, or disease in service, or has a disease or 
symptoms of a disease manifest during an applicable 
presumptive period, and indicates the claimed disability or 
symptoms may be associated with the established event, 
injury, or disease.  38 C.F.R. § 3.159(c)(4).  The Court has 
held the types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include credible evidence of continuity and symptomatology 
such as pain or other symptoms capable of lay observation.  
See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).


The Veteran asserts that service connection is warranted for 
a gastrointestinal disability that he contends began while in 
service.  The Veteran's service treatment records show that 
in March 1951, he complained of experiencing an upset 
stomach.  Post-service VA and private treatment records show 
that since 1989, the Veteran has complained of and sought 
treatment for chronic diarrhea, lactose intolerance, and 
irritable bowel syndrome.  However, despite evidence of 
current and in-service gastrointestinal symptomatology, the 
record does not demonstrate that the RO has afforded the 
Veteran a VA examination and opinion to determine the 
etiology of his condition.  Therefore, the Board finds that a 
VA examination and opinion is necessary in order to properly 
adjudicate the Veteran's claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Contact the Veteran and request that 
he furnish the names, addresses, and 
dates of treatment of all medical 
providers from whom he has received 
treatment for his gastrointestinal 
disability since his discharge from 
service.  After securing the necessary 
authorizations for release of this 
information, the RO should seek to obtain 
copies of all treatment records referred 
to by the Veteran, not already of record.

2.  The Veteran should be afforded an 
appropriate VA examination for an opinion 
as to whether there is at least a 
50 percent probability or greater (at 
least as likely as not) that he has a 
gastrointestinal disability as a result 
of active service, to include the 
documented March 1951 report of an upset 
stomach.

All necessary tests should be performed.  
A complete rationale for all opinions 
expressed should be set forth.  The 
claims file, including a copy of this 
Remand, should be made available to the 
examiner for review in conjunction with 
the examination, and the examiner should 
indicate in the examination report that 
the claims file was reviewed.

3.  Thereafter, the issue on appeal 
should be readjudicated.  If the benefit 
sought remains denied, the RO should 
issue the Veteran and his representative 
a supplemental statement of the case and 
afford the Veteran the appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board, as 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).


_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



